2017 IL App (2d) 160631 

                                  No. 2-16-0631

                           Opinion filed March 29, 2017 

______________________________________________________________________________

                                             IN THE


                             APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
MASUD M. ARJMAND,                      ) of Du Page County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 09-D-1168
                                       )
MUNEEZA R. ARJMAND,                    ) Honorable
                                       ) Timothy J. McJoynt,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Jorgensen and Spence concurred in the judgment and opinion.

                                            OPINION

¶1     The petitioner, Masud Arjmand, appeals from orders entered by the circuit court of Du

Page County on October 9, 2014, April 22, 2016, and August 4, 2016.          The first two orders

awarded the respondent, Muneeza Arjmand, interim attorney fees pursuant to section 501(c-1) of

the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/501(c-1) (West 2012)).

In the final order being appealed, the trial court denied Masud’s motion to quash garnishment

proceedings instituted by Muneeza in order to collect the interim attorney fees and ordered the

turnover of funds to pay those fees.   Because we lack jurisdiction to review any of these orders,

we dismiss the appeal.

¶2                                     I. BACKGROUND
2017 IL App (2d) 160631


¶3       We begin with the relevant procedural history.        In 2009, Masud filed a petition for

dissolution of his marriage to Muneeza.       A short time later, the parties entered into a marital

settlement agreement, which was incorporated into the judgment for dissolution entered in July

2009.    However, in 2011, Muneeza filed a petition under section 2-1401 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-1401 (West 2010)), seeking to vacate the judgment for

dissolution on the basis that it was unconscionable.          The trial court granted the petition,

vacating everything except the legal dissolution of the parties’ marriage.       Masud appealed this

order.    In 2013, we affirmed the trial court’s vacation of most of the prior judgment of

dissolution.     In re Marriage of Arjmand, 2013 IL App (2d) 120639.          The case returned to the

trial court for further proceedings.   Although those proceedings have been going on for some

years, a trial of the issues remaining in the dissolution has yet to occur.

¶4       On August 14, 2014, Muneeza petitioned for interim attorney fees pursuant to sections

501(c-1) and 508(a) of the Act (750 ILCS 5/501(c-1), 508(a) (West 2012)).             In her petition,

Muneeza detailed the numerous matters litigated by the parties, which had resulted in significant

attorney fees.     She asserted that she was in need of assistance to pay her attorney fees, that

Masud had income of over $1 million per year, and that the marital estate had substantial liquid

assets from which attorney fees could be paid.         She sought $303,590 in past fees due and

owing; $100,000 in anticipation of future fees reasonably necessary to prepare for trial, and

$87,000 for anticipated expenses for expert witnesses, for a total of about $490,000.          Masud

filed a response disputing her assertions and objecting to any interim award of attorney fees.

¶5       On October 9, 2014, the trial court conducted an evidentiary hearing on the petition for

interim attorney fees.    Masud sought to present several witnesses, including accountants and

real estate appraisers.   He argued that, in order to decide Muneeza’s petition, the trial court was

required to determine the value of the marital estate (which included almost a dozen residential

                                                 -2­
2017 IL App (2d) 160631


and commercial properties) as well as the marital or nonmarital nature of all of the parties’

assets.    The trial court rejected this argument, stating that the resolution of the interim fee

petition did not require it to make a determination on those issues, which would more properly

be addressed at the eventual trial:

          “[T]he purpose of today’s hearing is to level the playing field.      The legislative intent is

          clear.   It’s supposed to be an expeditious, quick way to resolve the issue and to level the

          playing field with minimal evidence to be presented to the Court. If you allow either

          party to get in too deeply into the economic aspects of the case, it defeats the whole

          purpose.    The purpose of the statute is to make sure that each party has sufficient funds

          to retain attorneys and retain expert witnesses to litigate this case.”

The trial court therefore limited the parties to presenting evidence of their current economic

circumstances, including their assets, incomes, and expenditures.              The evidence presented

included a September 2014 financial disclosure statement by Masud, which reflected appraisals

that had valued his real estate holdings as of July 2009 (the date of dissolution).       The statement

listed the properties’ total net value as about $5.5 million; Masud also had various investments

and accounts worth about $6.5 million, although $6.2 million of these assets were “founder’s

shares” of Accenture, which were subject to restrictions on liquidation. Masud testified that his

access to funds was extremely limited, due in part to a restraining order entered earlier in the

dissolution case, and he argued that most of the shares in his accounts were nonmarital anyway.

As to income, the statement showed that Masud was self-employed and had a gross annual

income of over $224,000 (primarily from investments and businesses), although it also stated

that his gross income was reduced by: (1) about $102,000 in taxes and court-ordered support for

Muneeza, and (2) over $173,000 in unspecified business expenses.             Muneeza testified that she

had no access to any marital assets.      She had a net income of about $50,000 per year.

                                                   -3­
2017 IL App (2d) 160631


¶6     At the close of the hearing, the trial court entered an order granting Muneeza’s petition in

an amount significantly lower than her request: $130,000 ($110,000 in attorney fees and $20,000

for expenses for expert witnesses).      The order required Masud to sell some of the founder’s

shares of Accenture in order to pay the award.

¶7     Both parties filed motions to reconsider the October 2014 award of interim attorney fees.

Muneeza argued that Masud’s filings and testimony at the evidentiary hearing understated two of

the relevant factors in determining interim attorney fees: his current assets and liabilities, and the

amount he had paid his own attorneys and expert witnesses.           Muneeza asked that Masud be

required to file corrected affidavits and that the trial court increase its award.   Further, Muneeza

asserted that Masud had made no effort to sell his founder’s shares as ordered and had not

responded to her attorney’s requests for information. Finally, Muneeza asked the trial court to

clarify that its award of interim attorney fees was an enforceable judgment pursuant to section

508(a) of the Act. See 750 ILCS 5/508(a) (West 2014) (“The court may order that the award of

attorney’s fees and costs (including an interim or contribution award) shall be paid directly to the

attorney, who may enforce the order in his or her name, or that it shall be paid to the appropriate

party,” and [“j]udgment may be entered and enforcement had accordingly”).            It does not appear

that Masud filed any written response to this motion.      However, Masud later agreed that he had

understated his attorney fees during the October 2014 hearing.

¶8     Masud’s motion to reconsider, filed on November 13, 2014, argued that the trial court

had improperly refused to consider expert witness testimony regarding the nonmarital nature of

the founder’s shares and the overall value of the marital estate, which Masud contended was

essentially zero.   Masud sought, as alternatives: (1) a reconsideration and denial of any interim

attorney fees; (2) a vacation of the October 2014 fee award and a new hearing on interim

attorney fees, at which the value of the marital estate as a whole could be litigated; (3) the entry

                                                 -4­
2017 IL App (2d) 160631


of a finding of immediate appealability pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb.

26, 2010); or (4) a finding of “friendly contempt” against Masud, imposing a nominal sanction

that would permit him to appeal the fee award.

¶9     Muneeza’s response noted that Masud’s motion for reconsideration was untimely.           She

also asserted that, despite the barring of Masud’s proffered experts, there was ample evidence in

the record supporting the trial court’s determination that the marital estate was sufficiently large

to support the advance of interim attorney fees.     Finally, she argued that Illinois law clearly

established that interim-attorney-fee awards are not final or appealable orders and that Masud’s

efforts to circumvent this law should be denied as improper, both on policy grounds and because

she had not sought to have him held in contempt.

¶ 10   Over the next year and a half, Masud filed four appeals from various interlocutory orders

entered by the trial court, all of which were dismissed by this court because we lacked

jurisdiction to hear them.   See In re Marriage of Arjmand, 2015 IL App (2d) 150115-U; In re

Marriage of Arjmand, 2015 IL App (2d) 150274-U; In re Marriage of Arjmand, 2015 IL App

(2d) 150483-U; In re Marriage of Arjmand, 2016 IL App (2d) 160332-U.

¶ 11   On April 22, 2016, the trial court heard oral argument on the parties’ motions to

reconsider its October 2014 award of interim attorney fees.     The trial court granted Muneeza’s

motion and modified its earlier award, entering a judgment against Masud in favor of Muneeza’s

attorneys in the amount of $230,000 ($210,000 in attorney fees and $20,000 for expert witness

expenses).   The written order stated that the judgment constituted “temporary relief.” The

order also incorporated the provisions of the October 2014 order regarding the method by which

the fees were to be paid.

¶ 12   The trial court denied Masud’s motion to reconsider or, in the alternative, for a finding of

“friendly” contempt or of immediate appealability pursuant to Rule 304(a).          The trial court

                                               -5­
2017 IL App (2d) 160631


noted that, as no final judgment disposing of all the issues in the dissolution was in effect, Masud

could not use Rule 304(a) to prosecute piecemeal appeals from interim orders.            See In re

Marriage of Leopando, 96 Ill. 2d 114, 119 (1983); In re Marriage of King, 336 Ill. App. 3d 83,

88 (2002) (“The request for attorney fees in a dissolution action that has not yet been resolved is

not an independent action and must be considered to be part of the overall divorce proceeding.”).

Further, no finding of “friendly” contempt was appropriate, as Masud’s purpose in seeking an

immediate appeal of the interim fee award was not “a good-faith effort to secure an interpretation

of an issue without direct precedent” (In re Marriage of Beyer, 324 Ill. App. 3d 305, 321

(2001)); rather, Masud simply disagreed with the result reached by the trial court. See In re

Marriage of Levinson, 2013 IL App (1st) 121696, ¶ 56 (“The Act does not allow for parties to

generally test the validity of interim fee awards under the guise of a ‘friendly contempt’ merely

because the party does not agree with the award.”).

¶ 13   On April 25, 2016, Muneeza filed an affidavit for nonwage garnishment of various

accounts held by Masud, in the amount of $230,000.        The circuit court clerk issued nonwage

garnishment summonses directed toward Morgan Stanley and Computershare, the entities that

held some of Masud’s assets, including the founder’s shares.      Muneeza’s attorneys sent notice

of the garnishment summonses to Masud pursuant to section 12-705 of the Code (735 ILCS

5/12-705 (West 2014)), advising him of his right to contest the garnishment.

¶ 14   Masud filed a motion to quash the garnishment proceedings, arguing that, as the interim

fee award was not a final judgment, garnishment was not available to enforce it.       Masud also

argued that, if the $230,000 judgment was sufficiently final to provide a legal basis for

garnishment, it must also be sufficiently final to be appealable, or else Masud would be unfairly

prejudiced by being effectively unable to challenge the interim fee award.



                                               -6­
2017 IL App (2d) 160631


¶ 15   On August 4, 2016, the trial court held a hearing on the garnishment.     At the close of the

hearing, the trial court ruled that Muneeza was legally permitted to pursue garnishment in order

to obtain payment of the $230,000 judgment against Masud for interim attorney fees.        The trial

court entered a turnover order requiring Morgan Stanley to liquidate certain shares (not the

founder’s shares) in one of Masud’s accounts to pay the judgment.         Morgan Stanley executed

the turnover on the following day.    On August 9, 2016, Masud filed this appeal.

¶ 16                                       II. ANALYSIS

¶ 17   On appeal, Masud raises many of the same arguments raised in his motion to reconsider

the trial court’s October 2014 order awarding interim attorney fees, as well as his arguments

directed toward the April 2016 judgment modifying that earlier order and the August 2016

turnover order.   Before we may address these arguments, however, we must first determine

whether we have jurisdiction to hear Masud’s appeal.       See In re Marriage of Link, 362 Ill. App.
3d 191, 192 (2005) (a reviewing court has a duty to consider whether it has jurisdiction and to

dismiss an appeal if it lacks jurisdiction).   We note that Muneeza previously moved to dismiss

the appeal for lack of jurisdiction. We denied that motion.      However, “we may reconsider our

ruling on a motion to dismiss an appeal at any time before the disposition of the appeal.”

Stoneridge Development Co. v. Essex Insurance Co., 382 Ill. App. 3d 731, 739 (2008).            We

therefore examine the issue of our jurisdiction further.

¶ 18   As explained by our supreme court, although the Illinois Constitution provides for

appellate review of a final judgment disposing of all of the claims raised in a case, the

jurisdiction of a reviewing court to hear any other appeal is governed by the Illinois Supreme

Court Rules:

               “Article VI, section 6, of the 1970 Illinois Constitution provides that final

       judgments may be appealed as a matter of right from the circuit court to the appellate

                                                -7­
2017 IL App (2d) 160631


       court. (Ill. Const. 1970, art. VI, § 6.) There is no corresponding constitutional right to

       appeal from interlocutory orders of the circuit court. Rather, article VI, section 6, vests

       this court with the authority to provide for such appeals, by rule, as it sees fit.      (Ill.

       Const. 1970, art. VI, § 6.) Except as specifically provided by those rules, the appellate

       court is without jurisdiction to review judgments, orders or decrees which are not final.”

       Almgren v. Rush-Presbyterian-St. Luke’s Medical Center, 162 Ill. 2d 205, 210 (1994).

In this case, many of the issues related to the dissolution—including the determination of

whether various assets are marital or nonmarital, the extent of the marital estate, and the

appropriate distribution of that estate—are still pending before the trial court.   Accordingly, we

have jurisdiction to hear this interlocutory appeal only if such an appeal is specifically permitted

by a supreme court rule.   Id.

¶ 19   Masud acknowledges that, under Illinois law, orders awarding interim attorney fees are

not immediately appealable in and of themselves.      See In re Marriage of Tetzlaff, 304 Ill. App.
3d 1030, 1039 (1999).      Section 501(c-1)(3) of the Act permits a court to “assess an interim

award against an opposing party in an amount necessary to enable the petitioning party to

participate adequately in the litigation, upon findings that the party from whom attorney’s fees

and costs are sought has the financial ability to pay reasonable amounts and that the party

seeking attorney’s fees and costs lacks sufficient access to assets or income to pay reasonable

amounts.”     750 ILCS 5/501(c-1)(3) (West 2014).            “In enacting section 501(c-1), the

legislature’s goal was to level the playing field by equalizing the parties’ litigation resources

where it is shown that one party can pay and the other party cannot.” In re Marriage of Beyer,

324 Ill. App. 3d 305, 315 (2001).




                                                -8­
2017 IL App (2d) 160631


¶ 20   An interim award of attorney fees is strictly temporary in nature, subject to adjustment

(including, if necessary, the disgorgement of overpayments to an attorney) at the close of the

dissolution proceeding:

       “Any assessment of an interim award (including one pursuant to an agreed order) shall be

       without prejudice to any final allocation and without prejudice as to any claim or right of

       either party or any counsel of record at the time of the award.    Any such claim or right

       may be presented by the appropriate party or counsel at a hearing on contribution under

       subsection (j) of Section 503 or a hearing on counsel’s fees under subsection (c) of

       Section 508.   Unless otherwise ordered by the court at the final hearing between the

       parties or in a hearing under subsection (j) of Section 503 or subsection (c) of Section

       508, interim awards, as well as the aggregate of all other payments by each party to

       counsel and related payments to third parties, shall be deemed to have been advances

       from the parties’ marital estate.    Any portion of any interim award constituting an

       overpayment shall be remitted back to the appropriate party or parties, or, alternatively, to

       successor counsel, as the court determines and directs, after notice in a form designated

       by the Supreme Court.”     750 ILCS 5/501(c-1)(2) (West Supp. 2015).

Further, section 501(d) of the Act explicitly states that a temporary order entered pursuant to

section 501: “(1) does not prejudice the rights of the parties *** which are to be adjudicated at

subsequent hearings in the proceeding; (2) may be revoked or modified before final judgment, on

a showing by affidavit and upon hearing; and (3) terminates when the final judgment is entered.”

750 ILCS 501(d) (West 2014).

¶ 21   The plain language of section 501 thus clearly indicates that the legislature intended the

remedy for any error in the granting of interim attorney fees to be addressed through a

comprehensive reconsideration and reallocation at a final hearing on attorney fees held near the

                                               -9­
2017 IL App (2d) 160631


entry of the final judgment of dissolution.     In accordance with this intent, the interlocutory

appeal of interim-attorney-fee awards is not permitted by any supreme court rule.      See Tetzlaff,

304 Ill. App. 3d at 1039; see also In re Marriage of Johnson, 351 Ill. App. 3d 88, 96 (2004)

(order requiring attorney to disgorge previously paid fees was not immediately appealable where

final hearing on attorney fees had not yet been held).

¶ 22     Masud contends, however, that Rule 304(b)(4) permits him to appeal the August 2016

turnover order that arose from the garnishment proceedings.      Ill. S. Ct. R. 304(b)(4) (eff. Feb.

26, 2010).    He further argues that, just as the review of a contempt order requires the reviewing

court to consider the validity of the order(s) disobeyed by the appellant (see Kaull v. Kaull, 2014
IL App (2d) 130175, ¶ 22), any review of the August 2016 turnover order also requires us to

consider the validity of the underlying orders awarding interim attorney fees.    There are several

flaws in these arguments.

¶ 23                    A. Rule 304(b)(4) Pertains to Citation Proceedings

¶ 24     First, Rule 304(b)(4) does not authorize interlocutory appeals from orders entered in

nonwage garnishment proceedings, which are governed by sections 12-701 through 12-719 of

the Code.    See 735 ILCS 5/12-701 et seq. (West 2014).        Rather, Rule 304(b)(4) permits an

interlocutory appeal only from “[a] final judgment or order entered in a proceeding under section

2-1402 of the Code [(735 ILCS 5/2-1402 (West 2014))].”        Ill. S. Ct. R. 304(b)(4) (eff. Feb. 26,

2010).    Section 2-1402 relates to a different type of proceeding: a citation to discover assets.

Nothing in Rule 304(b)(4) permits an appeal from an interlocutory garnishment order.

¶ 25     This conclusion arises from the unambiguous language of the rule itself.    Supreme court

rules “are to be construed in the same manner as statutes.” In re Denzel W., 237 Ill. 2d 285, 294

(2010); see also In re Marriage of Nettleton, 348 Ill. App. 3d 961, 967 (2004) (“In interpreting a

supreme court rule, we apply the same principles that are used to construe a statute, and our goal

                                               - 10 ­
2017 IL App (2d) 160631


is to determine the intent of the drafters of the rule.”).    The language of a rule or statute is the

most reliable indicator of its intended purpose. Yang v. City of Chicago, 195 Ill. 2d 96, 103

(2001).     That language must be afforded its plain and ordinary meaning, and where the

language is clear and unambiguous we must apply the law without resort to further interpretory

aids.   In re Michael D., 2015 IL 119178, ¶ 9.        Here, the plain language of Rule 304(b)(4) is

unambiguous: it permits interlocutory appeals only from final judgments entered in citation

proceedings under section 2-1402 of the Code.

¶ 26      Masud argues that, although the language of Rule 304(b)(4) refers only to citation

proceedings, it should be interpreted as extending to garnishment proceedings as well.             In

support of this argument, he cites three cases:      Busey Bank v. Salyards, 304 Ill. App. 3d 214

(1999), In re Marriage of McElwee, 230 Ill. App. 3d 714 (1992), and Peter Fischer Import

Motors, Inc. v. Buckley, 121 Ill. App. 3d 906 (1984).        However, none of these cases warrants a

departure from the plain language of the rule.

¶ 27      In McElwee, the reviewing court stated—without offering any legal support—that

“[g]arnishment proceedings under section 12-701 of the Code *** are regarded as

‘supplementary proceedings’ within the meaning of section 2-1402 of the Code.” McElwee,
230 Ill. App. 3d at 719.   However, insofar as we have been able to discover, neither the text and

commentary of sections 12-701 and 2-1402, nor the case law interpreting those provisions,

supports this statement.    To the contrary, garnishment and citation proceedings had different

origins at common law and have always been codified as distinct procedures.            See Robert G.

Markoff, Survey of Illinois Law: Enforcement of Judgments, 33 S. Ill. U. L.J. 631, 633-35 (2009)

(tracing the different historical roots and scope of garnishment and citation proceedings); see

also National Home, Inc. v. American National Bank & Trust Co. of Chicago, 16 Ill. App. 2d
111, 115-16 (1958) (garnishment actions have different statutory requirements than

                                                 - 11 ­
2017 IL App (2d) 160631


“supplementary” citation proceedings arising under the precursor to section 2-1402 (Ill. Rev.

Stat. 1957, ch. 110, ¶ 73), and one type of action could not be converted into the other without

complying with the statutory requirements); Michael G. Cortina, Citations Versus Non-Wage

Garnishments: Which Is Right for Your Collection Case?, 93 Ill. B.J. 362, 363 (2005) (“Unlike a

third-party citation to discover assets, *** garnishments are not considered ‘supplementary

proceedings.’ ”).    The McElwee court went on to state that appeals in garnishment proceedings

“are governed by Supreme Court Rule 304(b)(4).”              McElwee, 230 Ill. App. 3d at 719.

However, this statement was supported only by a single citation, to Buckley.       (Similarly, Busey

Bank cited only McElwee and Buckley to support its statement that “orders that terminate all or

part of [a] garnishment proceeding are appealable pursuant to Supreme Court Rule 304(b)(4).”

Busey Bank, 304 Ill. App. 3d at 218.) Thus, we must turn to Buckley to see if it advances any

principled or logical reason to depart from the plain language of Rule 304(b)(4).

¶ 28      In Buckley, the plaintiff filed a breach-of-contract suit against the defendant.   Buckley,
121 Ill. App. 3d at 907.     Before the conclusion of the suit (indeed, even before the defendant

had been served), the plaintiff moved to attach a bank account belonging to the defendant.         Id.

at 908.    The trial court entered an attachment order.    Upon receiving the attachment order, the

bank moved to dismiss the order on the ground that the account was exempt from “garnishment”

proceedings.     The trial court granted the bank’s motion and dismissed the attachment order.

The plaintiff appealed the dismissal.         Subsequently, the defendant was served, and the

underlying contract suit was still pending when the reviewing court took up the appeal.      Id.

¶ 29      In examining whether it had jurisdiction to consider the merits of the appeal, the

reviewing court noted that, although the third party in attachment proceedings can be referred to

as a “garnishee,” attachment is a prejudgment procedure that differs from garnishment under

section 12-701 of the Code, which occurs after a judgment has been entered.         Id. at 910.    The

                                                 - 12 ­
2017 IL App (2d) 160631


reviewing court then commented, without citation to any legal authority, that Rule 304(b)(4)

“permits an appeal from an order in a supplementary proceeding such as garnishment.” Id.

However, the court explained, no supreme court rule permitted an interlocutory appeal from an

attachment proceeding.       Thus, it had no jurisdiction over the appeal.   Id.

¶ 30   When read in context, the Buckley court’s statement that Rule 304(b)(4) permits the

interlocutory appeal of an order entered in a garnishment proceeding under section 12-701 must

be seen as dicta.     As the court itself acknowledged, the proceeding at issue in Buckley was not a

garnishment proceeding, and thus the issue of jurisdiction to review a garnishment order was not

before the court.      Moreover, as we have noted, the court offered no support for its casual

statement that Rule 304(b)(4) provides for jurisdiction over appeals from garnishment orders.

Accordingly, we find the Buckley statement unpersuasive, offering no justification to ignore the

plain language of Rule 304(b)(4) that limits the scope of that rule to citation proceedings

pursuant to section 2-1402.        As the August 2016 turnover order did not arise from a citation

proceeding, we have no jurisdiction under Rule 304(b)(4) to review it.

¶ 31                       B. Limits on Interlocutory Appeals in Dissolutions

¶ 32   Even if the language of Rule 304(b)(4) were not so clear, we would be hesitant to hold

that a party to a dissolution proceeding could obtain appellate review of an interim order by

appealing that order’s enforcement. As our supreme court has explained, the intertwined nature

of the issues encompassed in a dissolution proceeding requires them to be addressed

comprehensively in a single final order:

       “A petition for dissolution advances a single claim; that is, a request for an order

       dissolving the parties’ marriage.      The numerous other issues involved, such as custody,

       property disposition, and support are merely questions which are ancillary to the cause of

       action.      [Citation.]   They do not represent separate, unrelated claims; rather, they are

                                                 - 13 ­
2017 IL App (2d) 160631


       separate issues relating to the same claim.         In fact, it is difficult to conceive of a

       situation in which the issues are more interrelated than those involved in a dissolution

       proceeding.     Should the trial court decline to grant the petition for dissolution, no final

       relief may be obtained relevant to the other issues involved. ***        Practically speaking,

       then, until all of the ancillary issues are resolved, the petition for dissolution is not fully

       adjudicated.”    (Emphasis in original.) Leopando, 96 Ill. 2d at 119. 1

¶ 33   Masud argues that, if a judgment requiring the payment of interim attorney fees is

sufficiently final to be enforceable through garnishment, it must also be immediately appealable.

To support his argument that enforceability and appealability necessarily go hand in hand, he

cites the supreme court’s statement in In re Application of Du Page County Collector, 152 Ill. 2d
545, 549 (1992), that “[i]t is precisely the prevailing party’s ability to enforce a judgment which

gives rise to the nonprevailing party’s ability to immediately challenge the judgment on appeal.”

Du Page County Collector is distinguishable from this case, however, in that it was not a

dissolution case.   As the supreme court taught in Leopando, dissolution cases are different from

other cases; even when the trial court has entered a valid finding under Rule 304(a) (the question

addressed in Du Page County Collector), most of the issues raised in a dissolution case are not

immediately appealable.     Leopando, 96 Ill. 2d at 119.    But see Ill. S. Ct. R. 304(b)(6) (eff. Feb.


       1
           This view of a dissolution case as presenting a single unified claim explains why this

appeal is considered an interlocutory “prejudgment” appeal: although the marriage between

Masud and Muneeza has been dissolved, the petition for dissolution has not been fully adjudicated,

because not all of the issues related to that dissolution have been resolved. Thus, statutory

provisions relating to the conduct of postjudgment hearings regarding attorney fees do not have

any current application.


                                                - 14 ­
2017 IL App (2d) 160631


26, 2010) (subsequent to the entry of the decision in Leopando, Rule 304(b) was amended to add

subsection (6), which permits the immediate appeal of any judgment relating to child custody).

¶ 34   Moreover, the structure of the Act itself provides for a variety of interim or temporary

orders that may give rise to enforceable judgments despite the fact that the final judgment of

dissolution has not yet been entered.   See, e.g., 750 ILCS 5/504(b-7) (West 2014) (“Any new or

existing maintenance order *** entered by the court *** shall be deemed to be a series of

judgments against the person obligated to pay support thereunder,” and “[e]ach such judgment

shall have the full force, effect and attributes of any other judgment of this State, including the

ability to be enforced”); 750 ILCS 5/505(d) (West 2014) (“Any new or existing support order

entered by the court under this Section shall be deemed to be a series of judgments against the

person obligated to pay support thereunder, each such judgment to be in the amount of each

payment or installment of support and each such judgment to be deemed entered as of the date

the corresponding payment or installment becomes due,” and [e]ach such judgment shall have

the full force, effect and attributes of any other judgment of this State, including the ability to be

enforced”); 750 ILCS 5/508(a) (West 2014) (when a trial court enters an award of interim

attorney fees, “[j]udgment may be entered and enforcement had accordingly”).           Illinois courts

have consistently held that, despite their enforceability, such interim judgments arising from the

court-ordered payment of temporary support or attorney fees in dissolution cases are not

immediately appealable.     See, e.g., Tetzlaff, 304 Ill. App. 3d at 1039; In re Marriage of Ryan,

188 Ill. App. 3d 679, 681 (1989) (finding no appellate jurisdiction to review trial court’s entry of

a judgment of arrearage in child support and maintenance payments, commenting that “[t]he fact

that an order is enforceable *** does not necessarily make it appealable”).      Accordingly, when

the judgment at issue awards interim relief under the Act, enforceability and appealability are not

necessarily synonymous.

                                                - 15 ­
2017 IL App (2d) 160631


¶ 35   As the supreme court has stated, one purpose of the Act was to “ ‘encourage[ ] the court

to decide all matters incident to the dissolution in a single judgment, to the fullest extent of its

authority, in order to achieve finality, promote judicial economy, and avoid multiple litigations

and complications which can result from the entry of partial judgments.’ ” In re Marriage of

Cohn, 93 Ill. 2d 190, 197 (1982) (quoting Ill. Ann. Stat., ch. 40, ¶ 401(3), Historical & Practice

Notes, at 105 (Smith-Hurd 1980) (codified at 750 ILCS 5/401(3))).           In this case, Muneeza

cannot retain the benefit of Masud’s payment of interim attorney fees unless she files a motion

for contribution at the close of the dissolution proceedings, and the trial court’s ultimate

determination of that issue will depend in part on matters that are not yet resolved, such as the

appropriate distribution of the marital estate.    750 ILCS 5/503(j)(2) (West 2014).    This policy

against piecemeal appeals from interim orders entered in dissolution cases provides additional

support for our determination that Masud may not use an appeal from a garnishment order as a

vehicle to challenge the award of interim attorney fees.

¶ 36     Finally, the policy behind section 501(c-1) of the Act also supports our determination

that Illinois law does not countenance appeals from garnishment orders arising from

interim-attorney-fee awards. “[I]f orders addressing interim attorney fee awards were subject to

interlocutory appeal, the party in a dissolution proceeding with less financial ability to pay fees

incident to the litigation would be at a severe disadvantage in retaining counsel,” which would

undermine “one of the key purposes of the ‘leveling the playing field’ amendments to the Act[:]

*** to provide ‘for timely awards of interim fees to achieve substantial parity in parties’ access

for funds for litigation costs.’ ” Tetzlaff, 304 Ill. App. 3d at 1039-40 (quoting 750 ILCS

5/102(5) (West 1996)).     Indeed, the procedural history of this dissolution proceeding—which

includes no fewer than five fruitless (but costly) interlocutory appeals by Masud—is an example



                                                  - 16 ­
2017 IL App (2d) 160631


of the very evil that the legislature sought to avoid.    We urge Masud, Muneeza, and the trial


court to focus their energies on bringing the remaining issues to trial without further delay. 


¶ 37                                    III. CONCLUSION


¶ 38   For all of these reasons, we lack jurisdiction over this appeal and must dismiss it.


¶ 39   Appeal dismissed. 





                                                - 17 ­